DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants are informed that the rejections of the previous Office action not stated below have been withdrawn from consideration in view of the Applicant’s arguments and/or amendments.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 12/2/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 17-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/2/2020.
	Claims 1-7, 9-16 and 27-33 are examined on the merits.
.
Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. See responses below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(Prior Rejection Maintained) Claims 1-7, 9-16 and 27-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The following quotation from section 2163 of the Manual of Patent Examination Procedure is a brief discussion of what is required in a specification to satisfy the 35 U.S.C. 112 written description requirements for a generic claim covering several distinct inventions:
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice .... reduction to drawings .... or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus... See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.



Thus, when a claim covers a genus of inventions, the specification must provide written description support for the entire scope of the genus. Support for a genus is generally found where the applicant has provided a number of examples sufficient so that one in the art would recognize from the specification the scope of what is being claimed.
Claims 1-7, 9-16 and 27-33 are rejected as lacking adequate descriptive support for a generating two separate recombinant AAV vectors which encodes for anti-influenza antibodies, with only the heavy chain variable domain defined by a specific amino acid sequence and therefore a specific structure.  The first AAV encodes a FI6v3 heavy chain variable domain of SEQ ID NO:2, while the light chain is only identified as an immunoglobulin light chain (LC) variable domain which is a germline antibody sequence with no defined specificity.  In addition, the second AAV encodes heavy chain variable region of antibody CR8033 having SEQ ID NO: 9, while the light chain is only identified as an immunoglobulin light chain LC variable region which is a germline antibody sequence with no defined specificity.  It is further claimed that the LC variable region is a germline antibody sequence with no defined specificity, is a kappa chain, such as a human kappa chain germline IGKV4-1*101. [claims 8-10]  These additional limitations do not provide any additional structure to the claimed light chain variable domain.   Of note, claims 2 and 3 require specific genome sequences of the AAV vectors, however, these sequences do not appear to provide the light chain variable region of either FI6v3 or CR8033 since the specification states on pages 63-66 that the light chain is a “kappa germline light”.  


Further, while the claims provide both a structure and a function, the application fails to draw any correlation between the two. I.e., there is no evidence that an antibody with only the heavy chain variable region of FI6v3 and CR8033, but with a generic light chain variable domain can still retain anti-influenza activity and function in passive immunization.  Moreover, no correlation has been made to which light chain variable regions can be coupled with FI6v3 heavy chain variable region and CR8033 heavy chain variable region and maintain the claimed antibody to have anti-influenza activity and function in passive immunization.  Lastly, the specification does not establish any additionally examples other than recombinant AAV encoding the heavy and light chain variable regions of FI6v3 and CR8033 and the ability of these antibodies to have anti-influenza activity.  
Moreover, the decision arrived at in Amgen v. Sanofi, 872, F.3d 1367 (Fed. Cir. 2017) supports expanded analysis of whether a claim drawn to an antibody being specific for an 
In view of this uncertainty and the lack of a representative number of examples of the claimed genus, the claims are rejected for lack of adequate written description support.

Response to arguments:
Applicant presents the following arguments in traversal of the rejection:	
Applicants argue that the claimed invention’s requirement of a light chain variable domain having a germline antibody sequence with no defined specificity is full supported by examples in the specification, such as the germline of human kappa chain IGKV4-1*101.  In addition, applicants point to the universal light chain cDNAs of GenBank Accession ACJ71709.1 and AGH70219.1, which are employed in the product GTP101.  
In response the limitation of “a nucleic acid sequence encoding an immunoglobulin light chain (LC) which is a germline antibody sequence with no defined specificity” does not remedy the deficiency identified in the above rejection.  The antibodies of FI6v3 and CR8033 possess both a specific amino acid sequence for the heavy chain variable domain and the light chain variable domain.  The GenBank Accession ACJ71709.1 and AGH70219.1 establish this.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960.  The examiner can normally be reached on M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648